Not For Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit


No. 02-2674

                          RICHARD J. POISSANT,

                          Plaintiff, Appellant,

                                       v.

                        JO ANNE BARNHART,
       COMMISSIONER OF THE SOCIAL SECURITY ADMINISTRATION,

                          Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Reginald C. Lindsay, U.S. District Judge]


                                    Before

                        Lynch, Circuit Judge,
              Campbell and Stahl, Senior Circuit Judges.


     Michael James Kelley on brief for appellant.
     Michael J. Sullivan, United States Attorney, Lisa De Soto,
General Counsel, Robert J. Triba, Chief Counsel, María A. Machín,
Assistant Regional Counsel, and Rayford A. Farquhar, Assistant U.S.
Attorney, on brief for appellee.


                              August 28, 2003
           Per Curiam.     Claimant Richard J. Poissant has appealed a

district court judgment affirming the decision of the Commissioner

of Health and Human Services ("Commissioner") which denied the

claimant's    applications    for     disability     insurance     benefits     and

supplemental    security     income      payments.     The    claimant's        only

argument on appeal is that the Administrative Law Judge ("ALJ")

failed to sufficiently support his finding that the claimant's

subjective complaints of pain were "not entirely credible." One of

the reasons the ALJ partially discounted the claimant's testimony

was because of "discrepancies between the claimant's assertions and

information contained in the documentary reports."                   While a more

detailed     explanation   of   the       discrepancies      would     have     been

preferable, see Frustaglia v. Secretary of Health & Human Servs.,

829 F.2d 192, 195 (1st Cir. 1987), we have examined the record and

find   substantial   evidence       to    support    the   ALJ's      finding    of

discrepancies between the claimant's testimony and the objective

medical evidence.     These discrepancies are significant and major.

They amply support the ALJ's conclusion             that the claimant was not

entirely credible in respect to his subjective complaints of pain.

             The judgment of the district court is affirmed.




                                      -2-